               Case 3:21-cv-05331-BHS Document 20 Filed 05/19/21 Page 1 of 5




 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT TACOMA
 7

 8     S.J. KRIER,
                                                             NO. 3:21-cv-05331-BHS
 9                                Plaintiff,
                                                             RAND NOTICE
10        v.

11     STATE OF WASHINGTON; COUNTY OF
       SNOHOMISH; and CITY OF EVERETT,
12
                                  Defendants.
13

14          Defendant City of Everett (“City”), concurrent with its dispositive motion, gives the

15   following notice:

16          A Defendant in your case has filed a motion to dismiss under Federal Rule of Civil

17   Procedure 12 or a motion for summary judgment under Federal Rule of Civil Procedure 56. If the

18   motion is granted, some or all of your claims will be dismissed, and there will be no trial or

19   evidentiary hearing on those claims. This notice is given because the Ninth Circuit Court of

20   Appeals requires that pro se litigants be given fair notice of the requirements of summary judgment

21

       RAND NOTICE - 1
       (Case No. 3:21-cv-05331)                                  CHRISTIE LAW GROUP, PLLC
                                                                2100 WESTLAKE AVENUE N., SUITE 206
                                                                       SEATTLE, WA 98109
                                                                          206-957-9669
               Case 3:21-cv-05331-BHS Document 20 Filed 05/19/21 Page 2 of 5




 1   and dispositive motion rules. See Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012); Rand v.

 2   Rowland, 154 F.3d 952, 963 (9th Cir. 1998).

 3   Rule 12 Motions.

 4          In a Rule 12 motion, the Defendant generally relies on only what is stated in the complaint

 5   to assert entitlement to dismissal of the complaint. You can file and served a response opposing

 6   such a motion by the Monday before the noting date listed in the caption of the motion, or within

 7   such other time period set by the Court. Local Rule 7(d)(3). Thereafter, the Defendant will be

 8   entitled to file a reply by the noting date listed in the caption of the motion.

 9          If either party submits other evidence with a motion to dismiss or with a response to the

10   motion, then the Court may treat the motion to dismiss as a motion for summary judgment. See

11   Federal Rule of Civil Procedure 12(b). If the Defendant has submitted evidence in support of a

12   motion to dismiss and the Court intends to treat it as a motion for summary judgment, the Court

13   will give you notice of its intent and of the need for you to meet the requirements of Rule 56 set

14   forth below, rather than Rule 12, to oppose such a motion.

15          Except for motions for summary judgment, if a party fails to file papers in opposition to a

16   motion, such failure may be considered by the court as an admission that the motion has merit. See

17   LCR 7(b)(2).

18   Rule 56 Motions.

19          When the Defendant has filed a Rule 56 motion for summary judgment or a Rule 12 motion

20   to dismiss that will be treated as one filed under Rule 56, you must file a response opposing the

21   motion by the Monday before the noting date listed in the caption of the motion, or within such

       RAND NOTICE - 2
       (Case No. 3:21-cv-05331)                                     CHRISTIE LAW GROUP, PLLC
                                                                   2100 WESTLAKE AVENUE N., SUITE 206
                                                                          SEATTLE, WA 98109
                                                                             206-957-9669
               Case 3:21-cv-05331-BHS Document 20 Filed 05/19/21 Page 3 of 5




 1   other time period set by the Court. Rule 56 tells you what you must do in order to oppose a motion

 2   for summary judgment. A motion for summary judgment under Rule 56 of the Federal Rules of

 3   Civil Procedure will, if granted, end your case.

 4           Generally, summary judgment must be granted when there is no genuine issue of material

 5   fact – that is, if there is no real dispute about any fact that would affect the result of your case, the

 6   party who asked for summary judgment is entitled to judgment as a matter of law, which will end

 7   your case. When a party you are suing makes a motion for summary judgment that is properly

 8   supported by declarations (or other sworn testimony), you cannot simply rely on what your

 9   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

10   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts

11   shown in the defendant’s declarations and documents and show that there is a genuine issue of

12   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

13   if appropriate, may be entered against you. If summary judgment is granted, your case will be

14   dismissed and there will be no trial.

15           Pursuant to the local rules, your response must consist of: (1) a brief opposing the motion,

16   not to exceed 24 pages in length, and (2) evidence supporting your claims, such as admissions

17   from the other party, affidavits, declarations, deposition transcripts, or answers to interrogatories

18   that contradict or oppose the moving party’s motion and support your claims. See Federal Rule of

19   Civil Procedure 56; Local Rules 7(b)-7(e). Any affidavits or declarations submitted must be signed

20   under penalty of perjury. Thereafter, the Defendant/Respondent will be entitled to file a reply by

21

       RAND NOTICE - 3
       (Case No. 3:21-cv-05331)                                      CHRISTIE LAW GROUP, PLLC
                                                                    2100 WESTLAKE AVENUE N., SUITE 206
                                                                           SEATTLE, WA 98109
                                                                              206-957-9669
                 Case 3:21-cv-05331-BHS Document 20 Filed 05/19/21 Page 4 of 5




 1   the noting date listed in the caption of the motion. You are not entitled to file anything further in

 2   response.

 3
            DATED this 19th day of May, 2021.
 4
                                                   CHRISTIE LAW GROUP, PLLC
 5

 6                                                 By     /s/ Ann E. Trivett
                                                     ANN E. TRIVETT, WSBA #39228
 7                                                   NATASHA R. KHANNA, WSBA #52870
                                                     Attorneys for Defendant City of Everett
 8                                                   2100 Westlake Avenue N., Suite 206
                                                     Seattle, WA 98109
 9                                                   Phone: 206-957-9669
                                                     Email: ann@christielawgroup.com
10                                                   Email: natasha@christielawgroup.com

11

12

13

14

15

16

17

18

19

20

21

       RAND NOTICE - 4
       (Case No. 3:21-cv-05331)                                   CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
              Case 3:21-cv-05331-BHS Document 20 Filed 05/19/21 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on May 19, 2021, I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                                                  S.J. Krier
 4                                      718 Griffin Avenue, Suite 67
                                           Enumclaw, WA 98022
 5                                         Phone: 971-800-1083
                                         Email: KrierSJ@gmail.com
 6                                                 Pro Se

 7                                Scott A. Marlow, WSBA #25987
                       WASHINGTON STATE ATTORNEY GENERAL’S OFFICE
 8                                  800 Fifth Avenue, Suite 2000
                                      Seattle, WA 98104-3188
 9                                      Phone: 206-389-2047
                                  Email: scott.marlow@atg.wa.gov
10                           Attorney for Defendant State of Washington

11                              Kelsey L. O’Neal, WSBA #51430
                    SNOHOMISH COUNTY PROSECUTING ATTORNEY’S OFFICE
12                                  3000 Rockefeller Avenue
                                    Everett, WA 98201-4046
13                               Phone: 425-262-2041, Ext. 2041
                                    Email: koneal@snoco.org
14                          Attorney for Defendant Snohomish County

15
                                                   CHRISTIE LAW GROUP, PLLC
16
                                                   By      /s/ Ann E. Trivett
17                                                    Ann E. Trivett, WSBA #39228
                                                      2100 Westlake Avenue N., Suite 206
18                                                    Seattle, WA 98109
                                                      Phone: 206-957-9669
19                                                    Email: ann@christielawgroup.com
                                                      Attorney for Defendant City of Everett
20

21

       RAND NOTICE - 5
       (Case No. 3:21-cv-05331)                                   CHRISTIE LAW GROUP, PLLC
                                                                 2100 WESTLAKE AVENUE N., SUITE 206
                                                                        SEATTLE, WA 98109
                                                                           206-957-9669
